     Case 2:18-cv-09116-VAP-E Document 76 Filed 07/08/20 Page 1 of 1 Page ID #:973



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   TIMOTHY WILKINS,              ) NO. CV 18-9116-VAP(E)
                                   )
12                   Plaintiff,    )
                                   )
13        v.                       ) JUDGMENT
                                   )
14   CALIFORNIA DEPARTMENT OF      )
     CORRECTIONS AND               )
15   REHABILITATION, LIEUTENANT    )
     COX,                          )
16                                 )
                     Defendants.   )
17   ______________________________)

18

19         IT IS ADJUDGED that the action is dismissed without prejudice.

20

21               DATED: July 8, 2020.

22

23
                                              _______________________________
24                                                 VIRGINIA A. PHILLIPS
                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
